NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/16/2022, with respect to claims 1-3, 5-12, 14-21, 23-26, and 28-30 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn and a Notice of Allowance is issued herewith. 

Allowable Subject Matter
Claims 1-3, 5-12, 14-21, 23-26, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “transmit, on a second CC by the transceiver of the UE based on the DCI, an uplink (UL) reference signal (RS) for positioning” and “wherein the DCI indicates that multiple sounding reference signal (SRS) resources are configured for at least one of: multiple UL RSs for positioning; or the UL RS for positioning and at least one SRS for antenna switching” in combination with the remaining limitations of the claim is not found in the prior art, therefore, claim 1 is allowed.  Claims 10, 20, and 26 recite similar limitations as those of claim 1, therefore, claims 10, 20, and 26 are allowed for similar reasons as stated above.  Claims 2-3, 5-9, 11-12, 14-19, 21, 23-25, and 28-30 depend from an allowed base claim, therefore, claims 2-3, 5-9, 11-12, 14-19, 21, 23-25, and 28-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al. (US 2019/0222361) ¶ 0105 discusses configuration of SRS resource sets, wherein the first SRS configuration for a UL component carrier and a SUL component carrier.  The SRS field of a DL DCI may trigger transmission of the one or more resource sets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474